    Case 2:13-cv-24772 Document 40 Filed 08/13/20 Page 1 of 4 PageID #: 608




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE:      BOSTON SCIENTIFIC CORP.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                            MDL No. 2326


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A

                                    TRANSFER ORDER
                                 FOR CASES ON EXHIBIT A

         The individual cases on Exhibit A were directly filed in the United States District Court

for the Southern District of West Virginia and are related to MDL 2326 (“BSC MDL”), 2:12-md-

2326, one of seven MDLs assigned to me by the Judicial Panel on Multidistrict Litigation and

totaling over 100,000 cases since inception. Of the approximately 26,085 cases originally filed in

or transferred to the BSC MDL, 188 remain. Of the remaining 188 cases, 11 are listed on Exhibit

A and are ready to be transferred to the appropriate jurisdiction. In particular, the time to conduct

discovery is complete in the cases on Exhibit A, and the parties have had time to file dispositive

and Daubert motions, responses and replies. For the convenience of the parties and in order to

promote the final resolution of these cases, it appears to the court that the cases would be more

expeditiously concluded in the venues from which they arise. The parties have indicated

collectively to the court or the court has determined that proper venue resides in the United States

District Courts identified in Exhibit A. Upon transfer, I urge the receiving court to immediately

set these cases for trial without reopening discovery. Further discovery will only result in unjust
    Case 2:13-cv-24772 Document 40 Filed 08/13/20 Page 2 of 4 PageID #: 609



delay. Extensive development of these cases over a period of years has made such further action

completely unnecessary.


       Accordingly, pursuant to 28 U.S.C. § 1404(a), it is ORDERED that on August 27, 2020

(14 days after the entry of the order) (hereinafter the “Transfer Date”) the cases identified on

Exhibit A that are still pending shall be transferred to the United States District Courts identified

on Exhibit A. On or before August 26, 2020 (13 days after the date of entry of the order), the

parties are ORDERED to confer and to file in each individual member case identified in Exhibit

A, all documents from the main MDL that the parties jointly deem relevant to constitute an

appropriate record for the receiving court to consider. When filing the documents from the main

MDL, the parties are directed to use the CM/ECF event entitled “Designation of Record for MDL

Transfers” (available under Civil > Other Filings > Other Documents). When completing the event,

the “Main Document” should be the list of joint designations from the main MDL, and the

“Attachments” should be each individual document on the joint designation list with the

“Description” being the ECF number and a brief description of the document (i.e. ECF 96 –

Defendant’s Motion for Summary Judgment). All cases on Exhibit A that are pending on the

Transfer Date shall be transferred, and the parties shall bear the consequences in the receiving

court of any failure to prepare an appropriate record as directed in this order. The parties and the

receiving court are advised that all Pretrial Orders entered in this matter are available for review

on the court’s website at www.wvsd.uscourts.gov/MDL/boston/orders.html and the master docket

sheet can be found on this court’s CM/ECF at 2:12-md-2326. Finally, the court advises the parties

that while the docket of the individual case will transfer to the receiving court, it is the parties’

responsibility to follow the receiving court’s procedure for identifying any individual motions that

remain pending and in need of ruling.

                                                 2
    Case 2:13-cv-24772 Document 40 Filed 08/13/20 Page 3 of 4 PageID #: 610



       On the Transfer Date, the Clerk is hereby DIRECTED to use the appropriate function in

CM/ECF to extract each member case listed on Exhibit A that remains pending and transfer it to

the corresponding United States District Court listed on Exhibit A. After transfer of each member

case listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED

to formally close the case and strike it from the docket of this court.


       The court further DIRECTS that a copy of this order and Exhibit A be filed in every case

listed on Exhibit A and sent to counsel of record or any unrepresented party for the cases listed on

Exhibit A.


                                               ENTER: August 13, 2020




                                                  3
     Case 2:13-cv-24772 Document 40 Filed 08/13/20 Page 4 of 4 PageID #: 611


                                     EXHIBIT A
                                      Transfers


     Civil Action     Case Style                                         Venue
1    2:12-cv-02466    Lail-Moore v. Boston Scientific Corporation        North Carolina - WD
2    2:12-cv-06482    Haskins et al v. Boston Scientific Corporation     Florida - ND

3    2:13-cv-01342    Williams et al v. Boston Scientific Corporation    Michigan - ED

4    2:13-cv-05338    Risley et al v. Boston Scientific Corporation et al California - ED
5    2:13-cv-07411    Mathis v. Boston Scientific Corporation             Texas - SD

6    2:13-cv-08667    Heathscott et al v. Boston Scientific Corporation Arkansas - ED

 7   2:13-cv-24772    Bagwell et al v. Boston Scientific Corporation     Colorado
 8   2:13-cv-26904    Sharp et al v. Boston Scientific Corporation       California - CD
 9   2:13-cv-27512    DeVault v. Boston Scientific Corporation           Florida - MD
10   2:18-cv-00685    Saylor et al v. Boston Scientific Corporation      Oklahoma - ND
11   2:18-cv-00712    Langner v. Boston Scientific Corporation           Nebraska
